Exhibit 10.26(c)

 

--------------------------------------------------------------------------------

PROGRAM AGREEMENT

FOR

MHI/CARLYLE HOTEL INVESTMENT PROGRAM I, L.L.C.

AND

MHI/CARLYLE HOTEL LESSEE PROGRAM I, L.L.C.

Dated as of April 26, 2007

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

PROGRAM AGREEMENT

THIS PROGRAM AGREEMENT is made and entered into as of April 26, 2007 (the
“Effective Date”) by and among CRP/MHI HOLDINGS, L.L.C., a Delaware limited
liability company (“Carlyle”), MHI HOTEL INVESTMENTS HOLDINGS LLC, a Delaware
limited liability company (“MHI”), MHI Hospitality TRS II, LLC, a Delaware
limited liability company (“MHI TRS”) MHI/CARLYLE HOTEL INVESTMENT PROGRAM I,
L.L.C., a Delaware limited liability company (the “Company”) and MHI/Carlyle
Lessee Program I, L.L.C., a Delaware limited liability company (the “Lessee”).

W I T N E S S E T H :

WHEREAS, MHI and Carlyle desire to jointly acquire, own, develop, redevelop,
construct, operate and sell primarily small independent hotel assets or hotel
portfolios with value-added potential through the Company and a series of
separate Ventures (defined below) owned directly and indirectly by the Company,
MHI and Carlyle and leased to a subsidiary of Lessee, upon and subject to the
terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and the mutual covenants of the
parties hereto, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

ARTICLE 1

DEFINITIONS AND INTERPRETATION

1.1 Definitions. Whenever used in this Agreement, including the Recitals, in
addition to the terms defined in the preamble, the following terms have the
meanings assigned below:

“Affiliate” shall have the meaning ascribed to it in the Operating Agreement.

“Agreement” shall mean this Program Agreement, as amended, modified,
supplemented or restated from time to time.

“Asset Management Agreement” shall have the meaning ascribed to such term in
Section 3.4 of this Agreement.

“Assignment of Hotel Purchase Contract” shall mean, with respect to a particular
Site, an Assignment and Assumption Agreement assigning the applicable Hotel
Purchase Contract from MHI or one of its Affiliates to a Venture in the form and
substance of Exhibit G attached hereto.

“Business Plan” shall mean, with respect to a particular Site, a business plan
for the Project on the Site in substantially the form attached to this Agreement
as Exhibit E. The Business Plan shall include, inter alia, (x) a projected sale
price for the Project, (y) the projected Internal Rate of Return to be realized
by the Company upon the sale of the Project, and (z) the projected equity
multiple to be received by the Company. Each of (x), (y) and (z) described in
the preceding sentence shall be determined based upon a minimum holding period
for the Project of no less than one (1) year.

“Capital Commitments” shall have the meaning set forth in Section 2.2(b).

“Capital Improvement Budget” shall have the meaning set forth in Exhibit F.



--------------------------------------------------------------------------------

“Carlyle” shall have the meaning set forth in the Preamble to this Agreement.

“Carlyle Capital Commitment” shall have the meaning set forth in Section 2.2(b).

“Closing” shall mean, with respect to a particular Venture, the formation of
such Venture and contribution by MHI and Carlyle of the capital contributions
required for the acquisition of the Selected Site to be developed or redeveloped
as a Project by such Venture in accordance with Article 5.

“Closing Date” shall have the meaning set forth in Section 5.1.

“Company” shall have the meaning set forth in Section 2.1.

“Conditional Approval” shall have the meaning set forth in Section 2.5(a).

“Construction Cost Overruns” shall have the meaning ascribed to it in the
Operating Agreement.

“Construction Cost Overrun Contributions” shall have the meaning ascribed to it
in the Operating Agreement.

“Deposits” shall have the meaning set forth in Section 2.7.

“Development Approvals” means, with respect to a particular Site, the
Development Permit Approvals and the Other Development Approvals.

“Development Permit Approvals” means the subdivision plat, site development
permit, grading permit, condominium plan, building permit and all other
approvals, development rights, condominium rights, air rights, sewer or
wastewater capacity rights, utility tap rights, entitlements, licenses, permits,
applications, authorizations, and variances (including all plans, drawings,
specifications, surveys, reports and any and all other materials submitted and
approved as a part of same) currently existing or required to be obtained by the
Company from the appropriate governmental authorities and agencies in order to
effectuate the overall contemplated development, construction and completion of
the applicable Project in accordance with the Plans therefore, and including,
all conditions, limitations, and requirements contained in any such governmental
permit or authorization that has been obtained. A true, correct and complete
list of the foregoing Development Permit Approvals, with a designation noting
either that such Development Permit Approval has been obtained or when it is
likely to be obtained, will be set forth in the Investment Package delivered to
Carlyle (which schedule shall be updated by MHI from time to time in order to
maintain the accuracy of such schedule, and which schedule will be included in
the Business Plan for such Project) for each proposed Project.

“Development Restrictions” means, with respect to a particular Site, all of the
Development Approvals, the Use Restrictions and the Restrictive Covenants.

“Effective Date” shall have the meaning set forth in the Preamble to this
Agreement.

“Environmental Law” shall mean any law which relates to or otherwise imposes
liability or standards of conduct concerning discharges, emissions, releases or
threatened releases of any pollutants, contaminants or hazardous or toxic
wastes, substances or materials, whether as matter or energy, into ambient air,
water, or land, or otherwise relating to the manufacture, processing,
generation, distribution, use, treatment, storage, disposal, cleanup, transport
or handling of pollutants, contaminants, or hazardous or toxic wastes,
substances or materials, including the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, the Superfund Amendments and
Reauthorization

 

2



--------------------------------------------------------------------------------

Act of 1986, as amended, the Resource Conservation and Recovery Act of 1976, as
amended, the Toxic Substances Control Act of 1976, as amended, the Federal Water
Pollution Control Act Amendments of 1972, the Clean Water Act of 1977, as
amended, any so-called “Superfund” or “Superlien” law (including those already
referenced in this definition) and any other federal, state or local law having
a similar subject matter.

“Environmental Studies” shall have the meaning set forth in Exhibit F.

“Hazardous Substance” shall mean any material or substance which (i) constitutes
a hazardous substance, toxic substance or pollutant (as such terms are defined
pursuant to any applicable Environmental Law) or (ii) is regulated or controlled
as a hazardous substance, toxic substance or pollutant pursuant to any
applicable Environmental Law.

“Hotel Purchase Contract” shall mean a purchase and sale agreement between MHI
or an Affiliate of MHI, and the owner of a Site concerning the acquisition of
such Site.

“Improvements” shall mean, with respect to each Selected Site, all buildings and
other improvements located or to be constructed, installed or improved on the
Selected Site and described in the Investment Package with respect to the
Selected Site, including, without limitation, all structural and mechanical
improvements included therein, tenant improvements, recreational improvements,
interior finishes, fixtures, furniture, equipment and site improvements,
landscaping, paved walkways, driveways, access points, and parking lots and
garages.

“Investment Period” shall mean the period commencing on the date of this
Agreement and continuing until the earlier to occur of (w) thirty-six
(36) months after the first day of the calendar month immediately following the
execution of this Agreement, (x) the date on which the Second Company has been
established, (y) the termination of this Agreement as set forth below and
(z) the date on which the MHI Member is removed as the Managing Member of the
Company pursuant to the Operating Agreement.

“Investment Package” shall have the meaning set forth in Section 2.5(a).

“Lease Agreement” shall mean that certain Lease Agreement by and between the
applicable Venture and the applicable Venture Lessee entered into on the
applicable Closing Date.

“Lessee” shall have the meaning set forth in the Preamble to this Agreement.

“Lessee Operating Agreement” shall have the meaning set forth in Section 2.1.

“Material Business Agreements” means, individually and collectively, with
respect to the Company, the Lessee or any given Venture, any Hotel Purchase
Contract, any Lease Agreement, any loan documents in connection with a financing
entered into by the Company or the applicable Venture, any Property Management
Agreement, any Asset Management Agreement, any Development Permit Agreements,
any construction contracts, and each other contract, agreement, understanding or
obligation of the Company, the Lessee or such Venture that is material to the
development and operation of the applicable Project or the breach of which by
the Company, the Lessee or such Venture would or is reasonably likely to have a
material adverse effect on the business, operations or financial condition of
the Company, the Lessee or such Venture or Project. For the purposes of this
definition, (x) a contract, agreement, understanding or obligation which is
“material to the development and operation of the applicable Project” is one
that has a value or effect on the Company, the Lessee or Venture in excess of
$50,000 or has a term in excess of one year that cannot be earlier terminated
without a penalty in excess

 

3



--------------------------------------------------------------------------------

of 5% of the contract amount being incurred, and (y) a “material adverse effect”
is one that results or is likely to result in a loss, damage or liability of the
Venture, the Company or the applicable Series of the Company in excess of
$250,000 or otherwise would result in a line item on the Capital Improvements
Budget or the Operating Budget for a Project being exceeded. In addition, for
purposes of this definition, a series of related contracts with the same vendor
shall be treated as one contract in determining whether the monetary threshold
has been exceeded.

“MHI” shall have the meaning set forth in the Preamble to this Agreement.

“MHI Capital Commitment” shall have the meaning set forth in Section 2.2(a).

“MHI Management Fee” means the management fee payable to the MHI Property
Manager under any Property Management Agreement in the amount of (i) with
respect to the first (1st) year of the term of such Property Management
Agreement, two percent (2%) of Operating Revenues, (ii) with respect to the
second (2nd) year of the term of such Property Management Agreement, two and
one-half percent (2.5%) of Operating Revenues and (iii) thereafter, three
percent (3%) Operating Revenues.

“MHI Property Manager” shall mean MHI Hotels Services, LLC, a Virginia limited
liability company, or an Affiliate of MHI approved by Carlyle in its reasonable
discretion, and its successors and assigns as permitted under the applicable
Property Management Agreement.

“MHI TRS” shall have the meaning set forth in the Preamble to this Agreement.

“Operating Agreement” shall have the meaning set forth in Section 2.1.

“Operating Revenues” shall have the meaning ascribed to it in the Lessee
Operating Agreement.

“Operating Shortfall Contributions” shall have the meaning set forth in the
Lessee Operating Agreement.

“Operating Shortfalls” shall have the meaning set forth in the Lessee Operating
Agreement.

“Other Development Approvals” means any and all approvals, consents and
authorizations, if any, required to be obtained by the Company, the Lessee or
the applicable Venture under the terms and conditions of any of the Material
Business Agreements or Restrictive Covenants in order to effectuate the overall
contemplated development, construction and completion of the applicable Project
in accordance with the Plans therefore, and including, all conditions,
limitations, and requirements contained in any such approval, consent or
authorization that has been obtained.

“Permitted Exceptions” shall mean, with respect to a particular Site, (i) real
estate taxes that are not yet due and payable, (ii) easements for utilities
serving the applicable Project, and (iii) such other matters as shall be
approved by Carlyle in its sole, but reasonable, discretion.

“Perseus Realty Capital” shall mean Perseus Realty Capital LLC.

“Person” shall mean an individual, partnership, corporation (including a
business trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture, governmental authority or other
entity.

“Plans” shall have the meaning ascribed to it in the Operating Agreement.

 

4



--------------------------------------------------------------------------------

“Preliminary Package” shall have the meaning set forth in Section 2.5(a).

“Primary Competitive Set” shall refer to the comparable hotels and other lodging
establishments within the geographic market of a given Project as determined by
Smith Travel Research or if Smith Travel Research no longer publishes
information regarding the hospitality industry, a comparable source of market
data.

“Project” means a hotel asset offered to the Company pursuant to Section 2.3(a)
to be acquired, developed, redeveloped, renovated, repositioned, operated and/or
sold by a Venture, and shall include the Selected Site and all Improvements and
related personal property comprising such hotel asset.

“Project Approval” shall have the meaning set forth in Section 2.5.

“Project Contractor” shall mean, with respect to a particular Selected Site, the
general contractor engaged by MHI or an Affiliate of MHI or the Venture with the
approval of Carlyle for the construction or reconditioning of the Improvements
at the relevant Selected Site.

“Project Loan” shall have the meaning ascribed to it in the Operating Agreement.

“Project Operating Budget” shall have the meaning ascribed to such term in the
Operating Agreement.

“Property Management Agreement” shall mean, with respect to a particular
Selected Site, the property management agreement to be executed by the Lessee
and the Property Manager providing for the management and operation of the
relevant Project, in substantially the form of Exhibit B if the Property Manager
is a MHI Property Manager, or on a form approved by Carlyle and MHI (subject to
Section 4.1 of the Operating Agreement) if the Property Manager is a Third-Party
Property Manager. The Property Management Agreement shall provide among other
things, that the Property Manager shall receive a property management fee equal
to the MHI Management Fee (which shall be payable on a monthly basis) if the
Property Manager is a MHI Property Manager or competitive market rates if a
Third-Party Property Manager unless otherwise approved by Carlyle with respect
to any Third-Party Property Manager.

“Property Manager” shall mean (i) the MHI Property Manager or (ii) a Third-Party
Property Manager, as the case may be.

“Restrictive Covenants” means all covenants, conditions, restrictions on use,
easements, equitable servitudes and other similar nongovernmental encumbrances
in existence and binding on or benefiting a particular Project and which impose
a burden or otherwise have an impact on the development or use of such Project.

“ROFO Project” shall mean any Project which meets the parameters set out in
Exhibit C attached hereto.

“Second Company” shall have the meaning set forth in Section 2.3(b).

“Selected Site” shall mean any Site for which the parties choose to cause the
Company to form a Venture to develop, redevelop, renovate, reposition or operate
a Project.

“Site” shall mean a parcel or parcels of real property suitable for development,
redevelopment, renovation or repositioning as a Project.

 

5



--------------------------------------------------------------------------------

“Survey” shall have the meaning set forth in Exhibit F.

“Third-Party Property Manager” shall mean any hotel management company selected
by MHI and Carlyle (unless the Third-Party Property Manager is replacing the MHI
Property Manager as a result of a default under the Property Management
Agreement or under the Operating Agreement in which case such Third-Party
Property Manager shall be selected at the sole discretion of Carlyle).

“Title Commitment” shall have the meaning set forth in Exhibit F.

“Title Company” shall have the meaning set forth in Section 5.2.

“Title Policy” shall have the meaning set forth in Section 5.2.

“Transaction Documents” shall mean, with respect to a particular Venture, this
Agreement, the Venture Documents for such Venture and such other agreements
between the Venture and MHI or its Affiliates as shall be entered into at the
Closing for such Venture.

“Use Restrictions” means all zoning, subdivision, building, safety, traffic or
similar laws, ordinances, codes or regulations in existence and applicable to a
particular Project to the extent not modified by the Development Permit
Approvals, and which impose a burden or otherwise have an impact on the
development or use of such Project.

“Venture” shall mean a limited liability company formed by the Company pursuant
to this Agreement for the purpose of acquiring, owning, developing,
redeveloping, renovating, repositioning and selling a Project, which limited
liability company shall be governed by a Venture Agreement.

“Venture Lessee” shall mean a limited liability company formed by Lessee for the
purpose of leasing and operating a Project, which limited liability company
shall be governed by a Venture Agreement.

“Venture Agreements” shall mean collectively the certificates of formation and
the limited liability company operating agreements for the Venture and the
Venture Lessee in the form approved by (i) with respect to each Venture, Carlyle
and MHI and (ii) with respect to each Venture Lessee, Carlyle and MHI TRS.

“Venture Documents” shall mean, with respect to a particular Venture, the
Venture Agreements, the Property Management Agreement (if the Property Manager
is the MHI Property Manager), the Asset Management Agreement, the Lease
Agreement, the loan documents for the Project Loan and all other material
agreements relating to such Venture.

“Zoning Evidence” shall have the meaning set forth in Exhibit F.

1.2 Interpretation. The headings preceding the text of Articles and Sections
included in this Agreement and the headings to the Schedules attached to this
Agreement are for convenience of reference only and shall not be deemed a part
of this Agreement or be given any effect in interpreting this Agreement. The use
of the masculine, feminine or neuter gender or the singular or plural form of
words herein shall not limit any provision of this Agreement. The use of the
term “including” or “include” shall in all cases herein mean “including, without
limitation” or “include, without limitation,” respectively. References to
Articles, Sections, clauses, Exhibits or Schedules shall refer to those portions
of this Agreement, and any reference to a clause shall, unless otherwise
identified, refer to the appropriate clause within the same Section in which
such reference occurs. The use of the terms “hereunder,” “hereof,”

 

6



--------------------------------------------------------------------------------

“hereto” and words of similar import shall refer to this Agreement as a whole
and not to any particular Article, Section or clause of, or Exhibit or Schedule
to, this Agreement.

ARTICLE 2

FORMATION OF COMPANY AND VENTURES

2.1 Formation of the Company and Ventures. Concurrently with the execution of
this Agreement (i) MHI and Carlyle are entering into that certain Limited
Liability Company Operating Agreement of MHI/Carlyle Hotel Investment Program I,
L.L.C. (the “Operating Agreement”) and the company formed thereby (the
“Company”) may from time to time form separate Ventures with Affiliates of its
Members (as defined in the Operating Agreement) for the purposes of acquiring,
owning, developing, redeveloping, constructing and selling a Project at each of
the Selected Sites and (ii) MHI TRS and Carlyle are entering into that certain
Limited Liability Company Operating Agreement of MHI/Carlyle Hotel Lease Program
I, L.L.C. (the “Lessee Operating Agreement”) and the company formed thereby (the
“Lessee”) may from time to time form separate Venture Lessees with Affiliates of
its Members (as defined in the Lessee Operating Agreement) for purposes of
leasing and operating Projects from each Venture. MHI, MHI TRS and Carlyle shall
be guided by the provisions of this Agreement in causing the Company and Lessee
to form any such Ventures and Venture Lessees. It is the parties’ intention that
each Venture be capitalized with 65-75% debt (with an anticipated average of 70%
debt across the portfolio of Projects) and at least 25%-35% equity or as
otherwise provided in the Capital Improvement Budget proposed by MHI and
approved by Carlyle.

2.2 Capital Commitments of MHI and Carlyle.

(a) MHI Capital Commitment. During the Investment Period and upon the approval
of a Selected Site by Carlyle pursuant to Section 2.5(b), MHI and MHI TRS shall
be obligated to fund to the Company and the Lessee, respectively, an amount,
which amount shall be determined in its sole discretion, of between ten percent
(10%) and twenty-five percent (25%) of the budgeted equity to be contributed by
the Company to the Venture and by the Lessee to the Venture Lessee formed for
the Project relating to such Selected Site at such times and in such manner as
provided in the Operating Agreement and the Lessee Operating Agreement for the
capitalization of such Project (with respect to each Project, the “MHI Capital
Commitment”). In the event MHI is contributing the Selected Site to the
applicable Venture within six months of MHI’s acquisition of such Selected Site,
such contribution shall be valued at MHI’s cost basis in such asset and MHI
shall provide Carlyle with evidence reasonably satisfactory to Carlyle
substantiating such cost basis. In the event MHI is contributing the Selected
Site to the applicable Venture and the Selected Site was acquired by MHI more
than six months prior to the date of contribution, the contribution shall be
valued at the fair market value of the Selected Site as determined by MHI and
Carlyle.

(b) Carlyle Capital Commitment. Except as set forth in Section 2.2(c) hereof or
as otherwise agreed by MHI, MHI TRS and Carlyle, the aggregate equity funding
commitment of Carlyle to the Company and the Lessee (the “Carlyle Aggregate
Capital Commitment”) shall not exceed One Hundred Million Dollars ($100,000,000)
in the aggregate; provided, however, that Carlyle may, in its sole election,
agree to fund equity to the Company in excess of the Carlyle Aggregate Capital
Commitment. Upon the approval of a Selected Site by Carlyle pursuant to
Section 2.5(b), Carlyle shall be obligated to fund to the Company and the Lessee
an amount of up to ninety percent (90%) of the budgeted equity to be contributed
by the Company and the Lessee to the Venture, and Venture Lessee formed for the
Project relating to such Selected Site at such times and in such manner as
provided in the Operating Agreement for the capitalization of such Project (the
“Carlyle Capital Commitment”; and together with the MHI Capital Commitment, the
“Capital Commitments”).

 

7



--------------------------------------------------------------------------------

(c) Cost Overruns. The Capital Commitments of MHI, MHI TRS and Carlyle with
respect to each Venture and Venture Lessee, together with the proceeds of the
Project Loan obtained by such Venture and/or Venture Lessee, are intended to
cover all costs in connection with acquiring, owning, developing, redeveloping,
renovating, repositioning, operating and selling a particular Project.
Notwithstanding the foregoing, if a Venture incurs Construction Cost Overruns,
the Construction Cost Overrun Contributions shall be funded and paid by MHI and
Carlyle to the Company and applicable Series in order for the Venture
corresponding to such Series to pay for any Construction Cost Overruns with
respect to its Project as provided in Section 6.3 of the Operating Agreement and
if a Venture Lessee incurs Operating Shortfalls, the Operating Shortfall
Contributions shall be funded and paid by MHI TRS and Carlyle, to the Venture
Lessee and applicable Series in order for the Venture Lessee corresponding to
such Series to pay for any Operating Cost Shortfalls as provided in Section 6.3
of the Lessee Operating Agreement. The amount of any such Construction Cost
Overrun Contributions and Operating Shortfall Contributions made by Carlyle
shall be deemed to be a part of the Carlyle Aggregate Capital Commitment;
provided that, subject to the provisions of Section 6.3 of the Operating
Agreement or Lessee Operating Agreement, as applicable, Carlyle and MHI, or MHI
TRS, as the case may be, each shall be required to fund its share of
Construction Cost Overruns or Operating Shortfalls even if such funding would
exceed the amount of their respective Capital Commitments or, in the case of
Carlyle, the Carlyle Aggregate Capital Commitment.

2.3 Sourcing Agreement.

(a) Right of First Offer. MHI agrees that, during the Investment Period, it will
offer (and will cause each of its Affiliates to offer) to the Company the first
right to acquire, own, develop, redevelop, renovate and/or reposition any ROFO
Project in accordance with the procedure set forth in Sections 2.4 and 2.5
hereof.

(b) Second Company. Following the Investment Period and provided that Carlyle
has funded the entire Carlyle Aggregate Capital Commitment to the Company and or
the Lessee (or the remaining Carlyle Aggregate Capital Commitment is not
sufficient to enable the Company and the Lessee to capitalize the next ROFO
Project approved by Carlyle), then Carlyle, MHI and MHI TRS, by mutual election,
shall have the option to form a new venture (the “Second Company”) on
substantially the same terms and conditions as the Company and the Lessee. The
Second Company shall not be aggregated with the Company and the Lessee for any
purposes, including, without limitation, the distribution waterfalls set forth
in Article 7 of the Operating Agreement.

2.4 [Intentionally Omitted.]

2.5 Review of Documentation by Carlyle.

(a) Preliminary Approval. With respect to each proposed Venture relating to a
ROFO Project, MHI will provide to Carlyle (i) a Project description;
(ii) historical financial statements, if available, for the Project; (iii) a
report from Smith Travel Research comparing occupancy rates and average daily
rates for the Primary Competitive Set; (iv) a Business Plan for the Project and
(iv) a preliminary pro forma Project Operating Budget (collectively, the
“Preliminary Package”). After review of the Preliminary Package, but in no event
later than ten (10) business days after receipt of a materially complete
Preliminary Package, Carlyle shall notify MHI in writing (i) that it
conditionally approves the acquisition of the proposed Site described in the
Preliminary Package as a selected Site, subject to Carlyle’s review of a
materially complete Investment Package and its approval of the Project pursuant
to Section 2.5(b) below (the “Conditional Approval”) or (y) it does not approve
the acquisition of such proposed Site. In the event Carlyle has granted MHI its
Conditional Approval of a Site, MHI shall, as soon as such documents that are
available to MHI, provide to Carlyle for review the documents scheduled

 

8



--------------------------------------------------------------------------------

in Exhibit F with respect to the proposed Project together with such other
information as Carlyle may reasonably request (collectively, the “Investment
Package”).

(b) Final Approval of Sites. After review of the Investment Package, but in no
event later than ten (10) business days after receipt of a materially complete
Investment Package, Carlyle shall notify MHI in writing that (x) it approves the
acquisition of the proposed Site described in the Investment Package as a
Selected Site pursuant to the terms of the Investment Package (“Project
Approval”) or (y) it does not approve the acquisition of such proposed Site. In
the event that Carlyle has notified MHI that it has granted Project Approval of
the acquisition of a Selected Site, then, subject to Article 4, MHI and Carlyle
shall proceed with the Closing of the acquisition of the Selected Site.

(c) Acquisition by MHI. If Carlyle declines or fails to approve a proposed Site
described in a Preliminary Package or an Investment Package pursuant to
Section 2.5(a) or (b) above, then subject to the restrictions set forth in
Section 4.13 of the Operating Agreement and so long as MHI shall be able to
comply with Section 4.1(d)(1) of the Operating Agreement, MHI shall be free to
pursue the acquisition of such Site and ROFO Project related thereto for its own
account or with a third party; provided, however, that if there is any material
change in any material term of such transaction (including without limitation
(x) the projected cost of the Project, or (y) the projected income from the
ownership and operation of such Site, or (z) the availability of any required
approvals for the Project, then the Project proposed for such Site shall again
be deemed to be a ROFO Project, MHI shall again offer the Company the
opportunity to acquire, own, develop, redevelop, renovate, reposition, lease
and/or operate such ROFO Project as provided in Sections 2.3, 2.4 and 2.5
hereof. Carlyle’s disapproval of any Site and ROFO Project shall in no event
limit or impair the rights and obligations of the parties under this Agreement
with respect to any other Site and ROFO Project, including without limitation
Section 2.3 hereof.

(d) Investment Period; Term. MHI’s obligation to offer the Company the
opportunity to acquire, own, develop, redevelop, renovate, reposition, lease
and/or operate new ROFO Projects shall terminate with respect to the Company
upon the expiration of the Investment Period. This Agreement shall terminate
upon the liquidation and dissolution of the Company, the Lessee, each of the
Ventures in which the Company is a member and each of the Venture Lessees in
which the Lessee is a member.

2.6 Brokers. MHI and Carlyle each represents to the other that no broker or
finder other than Perseus Realty Capital acted in connection with the
introduction of Carlyle to MHI or any of their respective Affiliates, this
Agreement, the Operating Agreement or the contemplated hotel investment program.
MHI and Carlyle agree to indemnify, defend and hold the other harmless from and
against any claims for commissions or finder’s fees made by or payments due to
any broker, agent or finder other than Perseus Realty Capital with whom such
party may have dealt in connection with such hotel investment program, this
Agreement or the Operating Agreement. The provisions of this Section 2.6 shall
survive the termination of this Agreement. Perseus Realty Capital shall be paid
a commission by the Company pursuant to the terms of that certain letter
agreement between MHI Hospitality Corporation and Perseus Realty Capital dated
September 25, 2006. Any broker or finder which MHI desires to engage on behalf
of the Company to identify potential Projects shall be subject to Carlyle’s
prior written approval including the terms of any agreement with such broker or
finder relating thereto. In the event Carlyle approves the engagement of a
broker or finder on behalf of the Company, the Company or associated Venture
will be required to fund any fees or expenses in connection therewith to the
extent they become due and payable under the terms of such agreement.

2.7 Earnest Money Deposits.

(a) Once a Project receives Project Approval (other than Projects which are
contributed by MHI directly to a Venture), MHI and Carlyle will each fund
Initial Capital Contributions to the Company

 

9



--------------------------------------------------------------------------------

in the amount of all earnest money deposits (together with all earnings thereon,
the “Deposits”) required for such proposed Project based on MHI’s and Carlyle’s
respective percentage share of the total Capital Commitments for such Project
(as set forth on the Capital Improvements Budget).

(b) Upon Closing on the subject Selected Site, or if Carlyle declines to proceed
with that proposed Project (in accordance with Section 2.7(c) below), or the
Closing does not occur for any other reason, the Deposits paid by each of
Carlyle and MHI (to the extent not returned to Carlyle and MHI) will continue to
be treated as Initial Capital Contributions to the Company.

(c) Carlyle may elect at any time on behalf of the Venture not to proceed with
the proposed Project for any reason prior to such Deposits becoming
non-refundable or at any time thereafter due to an event which gives the
purchaser under the purchase contract for the applicable Site the right to
terminate such purchase contract (the exercise of such right is hereinafter
referred to as a “Termination Event”).

(d) If after a Termination Event, MHI or one of its Affiliates ultimately
proceeds with the acquisition of such Site and is permitted to do so under the
terms of this Agreement and the other Transaction Documents, then the Venture
shall be entitled to a return of its Deposit money from MHI (if such Deposit
money has not been previously returned), which amount will be immediately
distributed to each of Carlyle and MHI in the same proportion as each funded
such Deposits.

ARTICLE 3

COVENANTS OF THE PARTIES

3.1 Implementing Agreement. Each of MHI, MHI TRS and Carlyle shall take all
commercially reasonable actions required to fulfill their respective obligations
to one another hereunder and shall otherwise use their respective commercially
reasonable efforts to facilitate the consummation of the transactions
contemplated hereby.

3.2 Access to Information and Employees. Upon the request of Carlyle, MHI shall
give Carlyle and its representatives reasonable access to any and all
information in its possession relating to each of the proposed Sites and
proposed Projects that are the subject matter of this Agreement and shall make
available (by telephone) to Carlyle and its representatives those of its
officers, employees and representatives as Carlyle and its representatives shall
reasonably request for the purpose of allowing Carlyle to determine whether or
not to participate in the development of a particular Selected Site and Project.

3.3 Informational Meetings. MHI agrees to hold weekly conference calls and
regular monthly meetings with Carlyle, and special meetings with Carlyle at
reasonable times and upon reasonable notice from Carlyle, to review and discuss
the status of Selected Sites and/or proposed Sites for the development and
operation of a Project and such other matters as Carlyle may from time to time
request to be included on the agenda of each such meeting or conference call.
Such meetings may be held in person at the principal offices of MHI or by
telephone unless the parties otherwise agree, and shall include as participants
such representatives of MHI as Carlyle may reasonably request. Carlyle may
designate any one or more representatives to attend such meetings.

3.4 Asset Management. MHI, MHI TRS and Carlyle agree that each Venture shall
enter into an asset management agreement with MHI TRS or an Affiliate of MHI
approved by Carlyle in its reasonable discretion (the “MHI Asset Manager”) in
form and substance substantially similar to Exhibit H attached hereto (the
“Asset Management Agreement”). In connection therewith, the MHI Asset Manager
shall receive an annual asset management fee in the amount of one and one-half
percent (1.5%) of Operating Revenues (as defined in the Lessee Operating
Agreement) of each such Venture Lessee,

 

10



--------------------------------------------------------------------------------

payable quarterly in arrears. Notwithstanding, the foregoing, no Asset
Management Agreement will be entered into in connection with a Project that is
managed by a Third-Party Manager due to a Default Trigger Event under the
Operating Agreement.

3.5 Property Management. MHI, MHI TRS and Carlyle agree that each Venture Lessee
shall enter into an Property Management Agreement with the MHI Property Manager
unless MHI identifies a Third-Party Property Manager in the Investment Package
and Carlyle approves such Third-Party Property Manager in which case, upon the
purchase of the Site, the Company shall enter into a Property Management
Agreement with such Third-Party Property Manager.

ARTICLE 4

CONDITIONS PRECEDENT

4.1 Conditions Precedent to the Obligations of Carlyle. Without limiting the
scope of all conditions to be satisfied prior to Carlyle consummating a Closing
with respect to a Venture, each of the following conditions shall have been
satisfied to the reasonable satisfaction of, or waived by, Carlyle prior
thereto:

(a)(i) MHI shall have complied in all material respects with all of its
obligations and covenants under this Agreement and the Operating Agreement
required to be performed by it on or before the applicable Closing Date and
(ii) MHI TRS shall have complied in all material respects with all of its
obligations and covenants under this Agreement and the Lessee Operating
Agreement required to be performed by it on or before the applicable Closing
Date.

(b) All of the representations and warranties of MHI and MHI TRS hereunder shall
be true, correct and complete in all material respects on and as of the
applicable Closing Date as if made on the applicable Closing Date.

(c) MHI shall have delivered all of the documents contemplated to be delivered
by it pursuant to Section 5.2, all in form and substance reasonably satisfactory
to Carlyle and all of the representations and warranties set forth in the Hotel
Purchase Contract and in any of the other documents referenced therein shall be
true and correct and all of the conditions precedent set forth in the Hotel
Purchase Contract and in such other documents shall have been satisfied unless
waived by Carlyle in its sole discretion.

(d) No order of any court or administrative agency shall be in effect that
restrains or prohibits any of the transactions contemplated by the applicable
Transaction Documents, and no suit, action, inquiry, investigation or proceeding
shall have been instituted by any Person seeking to restrain or prohibit the
proposed Project, or change the terms of or obtain other relief in connection
with the applicable Transaction Documents, and no material adverse change in the
facts and circumstances surrounding the proposed Project shall have occurred,
which in the sole judgment of Carlyle makes it inadvisable to proceed with the
consummation of such transactions.

(e) No Hazardous Substance shall exist or be known to exist on under or about
the applicable Selected Site except to the extent such Hazardous Substance was
reflected in the Environmental Studies received by Carlyle with respect to such
Selected Site and Carlyle did not object to or further investigate such
Hazardous Substance.

(f) The Project Loan for such Venture shall close and fund on the applicable
Closing Date with no less than the amount of debt proceeds required for Closing
pursuant to the Capital Investment Budget.

 

11



--------------------------------------------------------------------------------

4.2 Conditions Precedent to the Obligations of MHI. Without limiting the scope
of all conditions to be satisfied prior to MHI consummating a Closing with
respect to a Venture, each of the following conditions shall have been satisfied
to the reasonable satisfaction of, or waived by, MHI prior thereto:

(a) Carlyle shall have complied in all material respects with all of its
obligations and covenants under this Agreement and the Operating Agreement
required to be performed by it on or before the applicable Closing Date.

(b) All of the representations and warranties of Carlyle hereunder shall be
true, correct and complete in all material respects on and as of the applicable
Closing Date as if made on the applicable Closing Date.

(c) Carlyle shall have delivered all of the documents contemplated to be
delivered by it pursuant to Section 5.3 all in form and substance reasonably
satisfactory to MHI and all of the representations and warranties set forth in
the Hotel Purchase Contract and in any of the other documents referenced therein
shall be true and correct and all of the conditions precedent set forth in the
Hotel Purchase Contract and in such other documents shall have been satisfied
unless waived by MHI in its sole discretion.

(d) No order of any court or administrative agency shall be in effect that
restrains or prohibits any of the transactions contemplated by the applicable
Transaction Documents, and no suit, action, inquiry, investigation or proceeding
shall have been instituted by any Person seeking to restrain or prohibit the
proposed Project, or change the terms of or obtain other relief in connection
with the applicable Transaction Documents, and no material adverse change in the
facts and circumstances surrounding the proposed Project shall have occurred, on
the basis of which MHI has determined in its sole discretion not to proceed with
the consummation of such transactions.

(e) No Hazardous Substance shall exist or be known to exist on under or about
the applicable Selected Site except to the extent such Hazardous Substance was
reflected in the Environmental Studies received by Carlyle with respect to such
Selected Site and Carlyle did not object to or further investigate such
Hazardous Substance.

(f) The Project Loan for such Venture shall close and fund on the applicable
Closing Date with no less than the amount of debt proceeds required for Closing
pursuant to the Capital Investment Budget.

ARTICLE 5

CLOSING

5.1 Closing. Each Closing shall take place at such location and on the date on
which the Venture to be formed is required to acquire the Selected Site under
the applicable Hotel Purchase Contract, or on such other day or at such other
place as MHI and Carlyle shall agree (each such date being hereinafter referred
to as a “Closing Date”).

5.2 Deliveries by MHI. Without limiting the scope of the documents and
agreements to be delivered by MHI at or prior to each Closing, MHI will deliver
the following at or prior to the Closing:

(a) An Assignment of Hotel Purchase Contract to the Venture or the Company,
executed by MHI and/or an Affiliate thereof as the correct existing purchaser(s)
under the Hotel Purchase Contract and any consent required from the seller
thereunder in connection therewith.

 

12



--------------------------------------------------------------------------------

(b) A final Survey of the Site, and an Owner’s Policy of Title Insurance or
marked-up Title Commitment (with policy to follow thereafter), including,
without limitation, the following endorsements, to the extent available: owner’s
comprehensive, survey, zoning 3.1 with parking and loading, access, separate tax
lot, subdivision, non-imputation (if applicable and available) and such other
endorsements as Carlyle or MHI may reasonably require (each a “Title Policy”)
issued by a title insurer and title agency approved by both Carlyle and MHI (the
“Title Company”) for the full value of the Selected Site in question and all
proposed Improvements thereon, insuring the applicable Venture as the owner of
the Selected Site, subject only to the Permitted Exceptions.

(c) A deed in recordable form transferring fee simple title from the record
owner of the applicable Selected Site to the applicable Venture, with no less
than a special warranty of title and subject only to the Permitted Exceptions
and otherwise in form and substance customary in the jurisdiction in which the
Selected Site is located.

(d) A counterpart of the Property Management Agreement for such Project duly
executed by or on behalf of the applicable Venture Lessee and the Property
Manager in accordance with the terms hereof and the Lessee Operating Agreement.

(e) Evidence of insurance in such amounts as shall be reasonably required by
Carlyle or any lender.

(f) A final closing statement (including all prorations and adjustments to the
purchase price) approved by Carlyle in writing and executed by MHI as the
Managing Member on behalf of the Venture.

(g) A final Business Plan (including a final site plan for the Project), a final
Capital Improvement Budget, and a final pro forma operating budget for the
Project, in each case approved by Carlyle.

(h) Final loan documents for any Project Loan to be made by a lender in
connection with the Project, including, without limitation, all guaranties,
indemnities and other documents for which MHI is responsible under the Operating
Agreement in connection with such Project.

(i) A fully executed Asset Management Agreement for such Project in accordance
with the terms hereof and the Operating Agreement and the Lease Agreement.

(j) A fully executed Lease Agreement for such Project in accordance with the
terms hereof, the Operating Agreement and the Lessee Operating Agreement.

(k) Any and all additional documents the Title Company, Carlyle or any lender
deem reasonably necessary to the proper formation of the Venture and the
acquisition and development of a Selected Site by the Venture, or which are
otherwise required by this Agreement.

5.3 Deliveries by Carlyle. At or prior to each Closing, Carlyle will execute and
deliver the guaranties, indemnities and other documents for which Carlyle is
required to provide under the Operating Agreement and the Lessee Operating
Agreement in connection with such Project.

5.4 Initial Capital Contributions. At each Closing, each of MHI, MHI TRS and
Carlyle shall fund the applicable portion of their respective Capital
Commitments, if any, to the Company and the Lessee as provided in this
Agreement, the Operating Agreement and the Lessee Operating Agreement. Except as
otherwise agreed by MHI. MHI TRS and Carlyle, the amount of such funding (and
the amounts

 

13



--------------------------------------------------------------------------------

shown in the final closing statement described in Section 5.2(f) above) shall be
agreed upon by MHI, MHI TRS and Carlyle at least five (5) business days prior to
the applicable Closing Date.

ARTICLE 6

REPRESENTATIONS, WARRANTIES AND COVENANTS

6.1 Representations, Warranties and Covenants of MHI and MHI TRS. MHI and MHI
TRS hereby make the following representations, warranties and covenants to
Carlyle, which representations, warranties and covenants shall be deemed remade
upon the acquisition of any Project by a Venture:

(a) MHI and MHI TRS are limited liability companies duly formed and validly
existing under the laws of the State of Delaware, with all requisite power and
authority to carry on their business as now being conducted. MHI and MHI TRS
have all requisite power and authority to enter into this Agreement, the
Operating Agreement and the other agreements contemplated to be entered into by
them in connection herewith and to carry out the transactions contemplated
hereby and thereby.

(b) The execution and delivery of this Agreement, the Operating Agreement and
the other agreements to be entered into by MHI and MHI TRS in connection
herewith and therewith and the consummation of the transactions contemplated
hereby and thereby have been duly authorized by all necessary action on the part
of MHI and MHI TRS. This Agreement, the Operating Agreement and such other
agreements entered into by MHI in connection herewith and therewith have been
executed and delivered by a duly authorized officer of MHI and constitute the
valid and binding obligations of MHI enforceable against MHI in accordance with
the terms hereof and thereof, subject, as to enforcement, to bankruptcy,
insolvency, reorganization and other laws of general applicability relating to
or affecting creditors’ rights and to general principles of equity. This
Agreement, the Lessee Operating Agreement and such other agreements entered into
by MHI TRS in connection herewith and therewith have been executed and delivered
by a duly authorized officer of MHI TRS and constitute the valid and binding
obligations MHI TRS enforceable against MHI in accordance with the terms hereof
and thereof, subject, as to enforcement, to bankruptcy, insolvency,
reorganization and other laws of general applicability relating to or affecting
creditors’ rights and to general principles of equity.

(c) The execution, delivery and performance of this Agreement and all other
agreements contemplated hereby by MHI and/or MHI TRS do not: (i) violate any
decree or judgment of any court or governmental authority that may be applicable
to MHI or MHI TRS; (ii) violate any law (or regulation promulgated under any
law); (iii) violate or conflict with, or result in a breach of, or constitute a
default (or an event with or without notice or lapse of time or both would
constitute a default) under, any contract or agreement to which MHI or MHI TRS
is a party; or (iv) violate or conflict with any provision of the organizational
documents of MHI or MHI TRS. Without limiting the generality of the foregoing,
neither MHI nor MHI TRS has granted any party other than Carlyle any continuing
right of first refusal or similar right with respect to any ROFO Projects.

(d) During the term of this Agreement neither MHI, MHI TRS, any Affiliate of MHI
nor any Affiliate of MHI TRS will enter into any contract, agreement or other
arrangement or understanding which conflicts with or is inconsistent in any
respect with this Agreement.

(e) Neither MHI, MHI TRS, any of their Affiliates nor any Persons having a
direct or indirect beneficial interest in MHI, MHI TRS or such Affiliates
(i) appears on the Specially Designated Nationals and Blocked Persons List of
the Office of Foreign Assets Control in the United States Department of the
Treasury (“OFAC”) or the Annex to United States Executive Order 132224-Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism, or (ii) is a prohibited party under the laws of
the United States. The monies used to fund

 

14



--------------------------------------------------------------------------------

MHI’s investment in the Company or MHI TRS’s investment in the Lessee are not
(i) invested for the benefit of, or related in any way to, the government of, or
persons within, any country under a U.S. embargo enforced by OFAC or
(ii) derived from or related to any illegal activities, including without
limitation, money laundering activities, and the proceeds from MHI’s investment
in the Company shall not be used to finance any illegal activities.

(f) With respect to any Selected Site, the following representations, warranties
and covenants shall be made simultaneously with such Selected Site being
conveyed to a Venture, as of the Closing of such Selected Site:

(i) To the knowledge of MHI, no item prepared or reviewed by MHI or its
Affiliate which is included in the Investment Package applicable to the Project
relating to such Selected Site misstates as of the Closing Date for the
applicable Project any material fact or circumstance, or omits to state any
material fact or circumstance known to MHI or any of its Affiliates as of such
date, regarding the applicable Project. To the knowledge of MHI and its
Affiliates no item prepared for MHI or any of its Affiliates by an unrelated
third party and included in such Investment Package misstates as of such date
any material fact or circumstance, or omits to state any material fact or
circumstance, regarding the applicable Project. There is no agreement,
understanding or payment obligation with respect to the applicable Project to
which MHI or any of its Affiliates is a party or beneficiary that has not been
fully disclosed to Carlyle in writing or is not otherwise contemplated pursuant
to the terms of this Agreement, the Operating Agreement or the Lessee Operating
Agreement.

(ii) The Hotel Purchase Contract relating to such Selected Site or Selected
Sites constitutes the entire written agreement executed by MHI or its Affiliate
and the seller respecting the acquisition of such Selected Sites that are the
subject of such Purchase Contract, and there are no other agreements, oral or
written, express or implied or proposed, executed or agreed to by MHI or any of
its Affiliates with such seller or any of such seller’s Affiliates with respect
to the acquisition of such Selected Sites, except as expressly described in the
Hotel Purchase Contract. Neither MHI nor any of its Affiliates is in default
under or with respect to such Hotel Purchase Contract, and to the knowledge of
MHI no basis exists for any claim of default by the seller against MHI or any of
its Affiliates under such Hotel Purchase Contract.

(iii) Neither MHI nor any of its Affiliates has sold, transferred, conveyed,
assigned or pledged, or committed or obligated itself in any manner whatsoever
to sell, transfer, convey, assign or pledge, any of its rights, titles or
interests under the Hotel Purchase Contract relating to such Selected Sites or
in or to all or any portion of any of the Projects relating thereto or any
interests therein, to any party other than the Company or the respective
Venture. MHI has the right to transfer all of its and its Affiliates’ rights,
titles and interests under such Purchase Contract to the Company without any
consents or approvals that have not been obtained.

(iv) MHI or its Affiliate, as applicable, shall assign to the Company, and the
relevant Venture shall assume from the assignor, all of the rights, titles and
interests of the buyer/purchaser under the Hotel Purchase Contract relating to
such Selected Site or Selected Sites then in existence and any other contracts,
licenses, permits, development rights and agreements that pertain to the
Selected Site and are held by MHI or any of its Affiliates on terms acceptable
to Carlyle, and evidence of such assignment and assumption shall be delivered by
MHI concurrently to Carlyle and to the seller with respect to such Hotel
Purchase Contract.

(v) Neither MHI, MHI TRS nor any of their Affiliates has any interest in,
contractual right to or entitlement to any other hotel site and improvements
within the Primary Competitive Set of the Selected Site that has not already
been, or is being concurrently, transferred or assigned to the Company

 

15



--------------------------------------------------------------------------------

or a Venture, except as previously disclosed in the Investment Package and
except for an investment in securities which have an indirect interest therein
and which are a part (but no more than five percent (5%)) of a class of
securities of the issuer thereof which are registered with and traded on a
public securities exchange.

(vi)(a) To the knowledge of MHI, all of the documents and other information with
respect to the Selected Site (including, without limitation, with respect to the
seller, Hotel Purchase Contract and other Material Business Agreements, Net
Operating Income (as defined in the Operating Agreement), any operating
restrictions or encumbrances on the real or personal property of the Selected
Site, Hazardous Substances, and other matters related to such Selected Site),
the Company, the relevant Venture, the Project Loan, MHI and its Affiliates and
all relevant matters related thereto provided to Carlyle by MHI or any of its
Affiliates or agents) (the “Project Information”) have been provided to Carlyle
in true and complete form to the extent they are in the possession or control of
MHI or any of its Affiliates; (b) MHI has not failed to disclose to Carlyle any
document or information in its possession that would be material to the decision
of Carlyle to provide Project Approval with respect to a Selected Site or take
or refrain from taking any act hereunder; and (c) to the knowledge of MHI, there
has been no material change, correction, restatement, modification, supplement
or amendment of any of the Project Information for the relevant Venture that has
not been provided to Carlyle on or prior to the Closing of the purchase of such
Selected Site. As used in this Section 6.1, the phrase “to the knowledge of MHI”
means that none of the MHI Principals (as defined in the Operating Agreement)
have, or would have after conducting a diligent review, inquiry and examination
of all of the written Project Information that is in the possession or control
of such individual, any actual knowledge that the statements following such
phrase are not true and complete.

(vii) The Investment Package sets forth (i) a true and complete list of each
parcel comprising the proposed Sites that either will be owned in fee simple by
the applicable Venture or under contract by the Company or one or more of its
Ventures, and (ii) the identity of any additional parcels that are neither owned
nor under contract as of the date hereof but which are acquisition targets for
the Company.

(viii) The execution of the Lease Agreement with respect to the Selected Site
will not result in the imposition of any deed, transfer, recording or similar
tax or fee.

(g) With respect to any Selected Site which was owned in whole or in part by MHI
or any of its Affiliates prior to the applicable Closing Date, the following
representations, warranties and covenants shall be made simultaneously with such
Selected Site being conveyed to a Venture, as of the Closing of such Selected
Site:

(i) MHI shall assign, transfer and convey or cause to be assigned, transferred,
or conveyed to the applicable Venture, fee simple title in the real property
comprising the Selected Site and any existing Improvements thereon owned by the
MHI or its Affiliates with respect to such Site being so transferred.

(ii) Except for the items or matters which have been disclosed in the Title
Commitment or Survey delivered to Carlyle, to the knowledge of MHI, there are no
easements, encumbrances or other agreements affecting title to, or creating a
lien or charge upon, the Site, including, without limitation, any leases,
tenancies, licenses or other rights of occupancy or use for all or any portion
of the Site.

(iii) The Site is its own separate tax parcel with its own tax identification
number, which does not include any property other than the Site. To the
knowledge of MHI, there are no

 

16



--------------------------------------------------------------------------------

assessments or pending assessments affecting or relating to the Site except as
disclosed in the Title Commitment previously provided to Carlyle.

(iv) Except as disclosed in the Environmental Studies previously provided to
Carlyle, to the knowledge of MHI (i) the Project is in all respects in
compliance with all Environmental Laws, (ii) neither the Company, MHI nor any
prior owner or prior occupant of the Project, or any portion thereof, engaged in
or permitted any dumping, discharge, disposal, spillage, use or leakage (whether
legal or illegal, accidental or intentional) of Hazardous Substances, at, on,
in, under or about the Project, or any portion thereof, and (iii) there is not
present at, on, in, under or about the Project, or any portion thereof, any
Hazardous Substances, or any structures, fixtures, equipment or other objects or
materials containing Hazardous Substances. MHI has, prior to the date hereof,
provided to Carlyle a true, correct and complete copy of the Environmental
Studies for the Project and of all other environmental reports and information
concerning the Project in the possession of MHI or any of its Affiliates.

(v) Except as disclosed in any soils report delivered to Carlyle as part of the
Investment Package, to the knowledge of MHI, there are no unusual topographical,
soil, subsurface or other geological conditions on the Site. MHI has, prior to
the date hereof, provided to Carlyle a true, correct and complete copy of any
such soils report and of all other soils and subsurface reports and information
concerning the Site in the possession of MHI or any of its Affiliates.

(vi) The zoning district and the relevant zoning or use restrictions of the Site
is described in the Investment Package. Except as otherwise set forth in the
Investment Package, the Project is not subject to any special zoning districts
or areas with overlay regulations. To the knowledge and belief of MHI, the
proposed Project is a permitted use of the Site under the current zoning for the
Site, and there are no pending zoning or other land-use regulation proceedings
nor any proposed change in any applicable zoning or other land-use laws or
regulations which could materially, detrimentally affect the proposed Project.

(vii) To the knowledge of MHI, the Project does not currently violate any of the
existing Development Restrictions, and the Project can be completed in
accordance with the requirements of the Business Plan without violating any of
the existing or anticipated Development Restrictions.

(viii) To the knowledge of MHI, all Development Permit Approvals required to
complete the Project in accordance with the Development Plan and the Capital
Improvement Budget are included in the Investment Package, and either have been
obtained and will be acquired by the Company or the applicable Venture with the
Project or are obtainable in the normal course within the anticipated time
periods set forth in such Investment Package and in the Business Plan and for
the anticipated costs set forth in the Capital Improvement Budget. To the
knowledge of MHI, the Business Plan accounts for each and every Development
Approval which is subject to revocation or renewal and the timing and cost of
each step required by the Company or applicable Venture to prevent such
revocation or to obtain such renewal prior to the revocation or expiration of
the Development Approval. To the knowledge of MHI, the Business Plan also
accounts for each and every new Development Approval or modification to an
existing Development Approval, and the timing and cost of each step thereof,
required for the Property to comply with the terms of the Business Plan. To the
knowledge of MHI, MHI has delivered to Carlyle a true, correct and complete copy
of the each of the Development Permit Approvals in the Investment Package which
have been obtained to date.

 

17



--------------------------------------------------------------------------------

(ix) To the knowledge of MHI, all water, sewer, natural gas, electric,
telephone, internet communication, cable television (or substantially equivalent
television service), drainage facilities and other utilities required by law for
the operation of the Project in accordance with the Business Plan (i) are
available for connection to the intended Improvements where appropriate, with
valid permits, subject only to the payment of applicable tap or hook-up charges
or deposits, and (ii) have adequate reserved capacity to service the intended
Improvements as set forth in the Business Plan.

(x) To the knowledge of MHI, the Company has not received from any insurer any
notice of any matters or conditions on the Project which constitute a defect,
inadequacy, non-compliance or default under any insurance policy carried or to
be carried by the Company, the applicable Venture or its Affiliates, for the
Project, and there is no outstanding matter or condition on, or relating to, the
Project which would render any such insurance policies or coverages otherwise
provided thereunder void or unenforceable in any respect.

(xi) To the knowledge of MHI, no cause, action, suit or other proceeding is
pending or threatened against the Property, the Company or MHI or any of its
Affiliates that arises out of the ownership of the Project or that might
materially, detrimentally affect (i) the use and operation of the Project as
contemplated in the Business Plan or (ii) the value of the Project. Without
limiting the generality of the foregoing, there is no action, suit or proceeding
under the Bankruptcy Code pending or threatened against MHI or any of its
Affiliates.

(xii) Except as approved in writing by Carlyle, there are no loan applications,
commitments or other agreements or financing documents to which MHI or any of
its Affiliates, or to the knowledge of MHI, the Company or the applicable
Venture, is or would be bound regarding any financing for the Project or any
Capital Contribution required to be made by MHI under the terms of this
Agreement or the Operating Agreement.

(xiii) Neither MHI, MHI TRS nor any of their Affiliates has any interest in,
contractual right to or entitlement to any other hotel site and improvements
within the Primary Competitive Set of the Project that has not already been
transferred or assigned to the Company or one or more of its Ventures except as
previously disclosed in the Investment Package for such Project.

6.2 Representations and Warranties of Carlyle. Carlyle hereby makes the
following representations and warranties to MHI, which representations and
warranties shall be deemed remade upon the acquisition of any Project by a
Venture:

(a) Carlyle is a limited liability company duly formed and validly existing
under the laws of the State of Delaware, with all requisite power and authority
to carry on its business as now being conducted. Carlyle has all requisite power
and authority to enter into this Agreement and the other agreements contemplated
to be entered into by it in connection herewith and to carry out the
transactions contemplated hereby and thereby.

(b) The execution and delivery of this Agreement and the other agreements to be
entered into by it in connection herewith and the consummation of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of Carlyle. This Agreement and such other
agreements have been executed and delivered by a duly authorized officer or
agent of Carlyle and constitute the valid and binding obligations of Carlyle,
enforceable against Carlyle in accordance with the terms hereof and thereof,
subject, as to enforcement, to bankruptcy, insolvency, reorganization and other
laws of general applicability relating to or affecting creditors’ rights and to
general principles of equity.

 

18



--------------------------------------------------------------------------------

(c) The execution, delivery and performance of this Agreement and all other
agreements contemplated hereby by Carlyle do not: (i) violate any decree or
judgment of any court or governmental authority that may be applicable to
Carlyle; (ii) violate any law (or regulation promulgated under any law);
(iii) violate or conflict with, or result in a breach of, or constitute a
default (or an event with or without notice or lapse of time or both would
constitute a default) under, any contract or agreement to which Carlyle is a
party; or (iv) violate or conflict with any provision of the organizational
documents of Carlyle.

ARTICLE 7

MISCELLANEOUS

7.1 Notices. All notices provided for or permitted to be given pursuant to this
Agreement must be in writing and shall be given or served by (a) depositing the
same in the United States mail addressed to the party to be notified, postpaid
and certified with return receipt requested, (b) by delivering such notice in
person to such party, or (c) by Federal Express, United Parcel Service or other
nationally recognized overnight courier delivery service. All notices are to be
sent to or made at the addresses set forth below:

If to Carlyle, addressed as follows:

The Carlyle Group

1001 Pennsylvania Avenue, Suite 220 South

Washington, D.C. 20004

Attention: Gary Block and Hayden Jones

with a copy to:

Katten Muchin Rosenman LLP

1025 Thomas Jefferson Street, N.W.

East Lobby, Suite 700

Washington, D.C. 20007

Attention: Bruce Kosub and John Muir

If to MHI, addressed as follows:

MHI Hospitality Corporation

4801 Courthouse Street, Suite 201

Williamsburg, Virginia 23188

Attention: Mr. Andrew Sims

with a copy to:

Baker & McKenzie

815 Connecticut Avenue, N.W.

Washington, D.C. 20006

Attention: Tom Egan

 

19



--------------------------------------------------------------------------------

All notices given in accordance with this Agreement shall be effective upon
delivery at the address of the addressee. By giving written notice thereof, each
party to this Agreement shall have the right from time to time to change its
address pursuant hereto.

7.2 Expenses. Except as otherwise set forth in the Operating Agreement, each
party hereto shall bear its own expenses with respect to entering into this
Agreement.

7.3 No Third-Party Beneficiaries. The provisions of this Agreement and the
Operating Agreement are solely for the benefit of the parties hereto and thereto
and no other party shall be entitled to any benefit by virtue hereof or thereof
as a third party beneficiary or under any other theory.

7.4 No Assignment. No party to this Agreement shall have the right to assign any
right or obligation under this Agreement to any other Person, without the prior
written consent of the other parties, except that either party may assign its
rights, but not its obligations hereunder, to an Affiliate; provided that the
assigning party shall not be relieved of any of its obligations hereunder as a
result of any such assignment.

7.5 Execution in Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument. In addition, this Agreement may contain
more than one counterpart of the signature page, and this Agreement may be
executed by the affixing of the signature of either party to any of such
counterpart signature pages; all of such counterpart signature pages shall be
read as though one, and they shall have the same force and effect as though all
of the signers had signed a single signature page.

7.6 Amendments. This Agreement may be amended, modified or supplemented but only
in a writing signed by all of the parties hereto.

7.7 Validity. If any provision of this Agreement or the application of such
provision to any Person or circumstance shall be held invalid, the remainder of
this Agreement or the application of such provision to Persons or circumstances
other than those with respect to which it is held invalid shall not be affected
thereby and shall continue to be binding and in force.

7.8 Governing Law. This Agreement and the rights of the parties hereunder shall
be governed by and interpreted in accordance with the internal laws of the State
of Delaware without giving effect to the principles of conflicts of law thereof.

7.9 Waiver. The waiver by any party hereto of the breach of any term, covenant,
agreement or condition herein contained shall not be deemed a waiver of any
subsequent breach of the same or any other term, covenant, agreement or
condition herein, nor shall any custom, practice or course of dealings arising
among the parties hereto in the administration hereof be construed as a waiver
or diminution of the right of any party hereto to insist upon the strict
performance by any other party hereto of the terms, covenants, agreements and
conditions herein contained.

7.10 Binding Effect. Except as herein otherwise provided, this Agreement shall
be binding upon and inure to the benefit of the parties, their legal
representatives, heirs, administrators, executors, successors and permitted
assigns.

7.11 Entire Agreement. This Agreement, including the Schedules and Exhibits
hereto and the other agreements contemplated hereby, including, without
limitation, the Operating Agreement, constitutes the entire understanding and
agreement of the parties hereto with respect to the subject matter

 

20



--------------------------------------------------------------------------------

hereof and supersedes all other prior agreements and understandings, written or
oral, between the parties with respect to the subject matter hereof.

7.12 Remedies Not Exclusive. Any remedies herein contained for breaches of
obligations hereunder shall not be deemed to be exclusive and shall not impair
the right of any party to exercise any other right or remedy, whether for
damages, injunction or otherwise.

7.13 Approvals in Writing. All approvals required by Carlyle hereunder shall be
in writing and shall be at Carlyle’s sole and absolute discretion unless
otherwise specified in this Agreement and all approvals required by MHI
hereunder shall be in writing and shall be at MHI’s sole and absolute discretion
unless otherwise specified in this Agreement.

7.14 Costs of Enforcement. In the event of any action or proceeding brought by
any party against another under this Agreement, the prevailing party shall be
entitled to recover all costs and expenses including its attorneys’ fees in such
action or proceeding in such amount as the court may adjudge reasonable. The
prevailing party shall be determined by the court based upon an assessment of
which party’s major arguments made or positions taken in the proceedings could
fairly be said to have prevailed over the other party’s major arguments or
positions on major disputed issues in the court’s decision.

[Signature page follows]

 

21



--------------------------------------------------------------------------------

SIGNATURE PAGE TO PROGRAM AGREEMENT

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

CRP/MHI HOLDINGS, L.L.C.,

a Delaware limited liability company

By:   /s/ Gary E. Block   Gary E. Block, Vice President

MHI HOTEL INVESTMENTS HOLDINGS LLC,

a Delaware limited liability company

By:   /s/ Andrew M. Sims Name:   Andrew M. Sims Title:   Managing Member

MHI HOSPITALITY TRS II, LLC,

a Delaware limited liability company

By:   /s/ Andrew M. Sims Name:   Andrew M. Sims Title:   Managing Member

 

MHI/CARLYLE HOTEL INVESTMENT PROGRAM I, L.L.C., a Delaware limited liability
company By:  

CRP/MHI HOLDINGS, L.L.C.,

a Delaware limited liability company

  By:   /s/ Gary E. Block     Gary E. Block, Vice President By:  

MHI HOTEL INVESTMENTS HOLDINGS LLC,

a Delaware limited liability company

  By:   /s/ Andrew M. Sims   Name:   Andrew M. Sims   Title:   Managing Member



--------------------------------------------------------------------------------

MHI/CARLYLE HOTEL LESSEE PROGRAM I, L.L.C., a Delaware limited liability company
By:  

CRP/MHI HOLDINGS, L.L.C.,

a Delaware limited liability company

  By:   /s/ Gary E. Block   Name:   Gary E. Block   Title:   Vice President By:
 

MHI HOSPITALITY TRS II, L.L.C.,

a Delaware limited liability company

  By:   /s/ Andrew M. Sims   Name:   Andrew M. Sims   Title:   Managing Member



--------------------------------------------------------------------------------

SCHEDULE OF EXHIBITS

 

Exhibit A

   Form of Investment Return Summary

Exhibit B

   Form of Property Management Agreement

Exhibit C

   Parameters for ROFO Project

Exhibit D

   Form of Capital Improvement Budget

Exhibit E

   Form of Business Plan

Exhibit F

   Investment Package

Exhibit G

   Form of Assignment of Hotel Purchase Contract

Exhibit H

   Form of Asset Management Agreement



--------------------------------------------------------------------------------

EXHIBIT A

Form of Investment Return Summary

[Attached]



--------------------------------------------------------------------------------

EXHIBIT B

Form of Property Management Agreement

[Attached]



--------------------------------------------------------------------------------

EXHIBIT C

Parameters for ROFO Projects

ROFO Projects shall include all lodging and lodging related projects (including,
without limitation, any mixed-use project which includes a hotel, any hotel
condominium or time share) in excess of Thirty Million Dollars ($30,000,000) in
total capitalization available to MHI or any Affiliate thereof in which MHI or
any of its Affiliates is interested in pursuing, or actually does pursue and/or
obtain, an ownership or performance-based earnings interest; provided, however,
that ROFO Projects shall not include any lodging or lodging related project or
asset owned by MHI or any of its Affiliates as of the Effective Date or any
lodging related asset or project under contract to MHI or any of its Affiliates
on the Effective Date or any lodging or lodging related assets or projects
identified or originated by Coakley & Williams Hotel Management Company or any
of its affiliates prior to or following the Effective Date.



--------------------------------------------------------------------------------

EXHIBIT D

Form of Capital Improvement Budget

[Attached]



--------------------------------------------------------------------------------

EXHIBIT E

Form of Business Plan

[Attached]



--------------------------------------------------------------------------------

EXHIBIT F

Investment Package

(1) A description of the Project as it currently exists (including, without
limitation, a description of its location, current facilities, number of rooms,
number of employees, operating history and related information) and a
description of the proposed Improvements or operational changes to the Project,
including attaching any proposed Plans for the Project.

(2) The amount of the MHI Capital Commitment which MHI will commit to funding if
the Project is approved by Carlyle which amount will be set forth in the sources
and uses section of the Capital Improvement Budget (as defined below).

(3) A complete copy of the Hotel Purchase Contract including all exhibits and
other attachments and amendments and modifications (and including information on
any ground lease, if applicable), or a letter of intent granting MHI or its
Affiliate the exclusive right, for a reasonable period of time, to negotiate a
purchase and sale agreement for the purchase of the Property on terms consistent
with the letter of intent.

(4) A summary of the expected material terms of the applicable Project Loan, and
any potential lender termsheets then available.

(5) A pro forma income and expense statement with a line-by-line cost savings
analysis, and an investment return summary in the form attached to this
Agreement as Exhibit A.

(6) A detailed competitive room rate and occupancy analysis and an analysis of
sales of recent comparable hotel projects. A detailed marketing report, which at
least sets forth a list of existing and prospective cross-marketing parties
(such as airlines, travel agencies, tour and holiday package providers,
time-share resorts, etc.), a description of anticipated room rates and service
charges, the anticipated or actual date of bookings and vacancies, and the
marketing expenses, rebates, discounts and concessions over the applicable
fiscal periods.

(7) A detailed Capital Improvement Budget for such Site in substantially the
form attached to this Agreement as Exhibit D (a “Capital Improvement Budget”),
and a Business Plan for the Project in substantially the form attached to this
Agreement as Exhibit E.

(8) A survey of the hotel market and demographic information for the location in
which the Site is located and which hotels are in the Projects competitive set.

(9) A summary of any required governmental or other approvals known to MHI,
together with a projected timeline for obtaining such approvals.

(10) An MAI appraisal of the Project.

(11) A property condition report, including photographs of the Project

(12) Copies of real estate tax invoices for the current tax year and the two
prior years together with projections of taxes on the Project going forward, as
available (including any projected tax rollbacks, credits or reductions)

(13) All environmental, geotechnical, wetlands and archaeological investigations
of the Selected Site in the possession of MHI (collectively, the “Environmental
Studies”)



--------------------------------------------------------------------------------

(14) A current title report or commitment, issued by the Title Company, showing
all matters of record with respect to the Site that would be an exception to
such commitment (including legible copies of all such recorded documents
evidencing matters of record or otherwise noted as an exception to such
commitment) with respect to the Project (the “Title Commitment”).

(15) An ALTA/ACSM Class A survey (or the customary equivalent in the
jurisdiction in which the Project is located) (the “Survey”).

(16) Evidence that the zoning classification of the Project permits the intended
use of the Project or if not, that any required zoning variances are available
to the Venture along with a timeline for obtaining such required zoning
variances, together with evidence that there are no outstanding zoning or permit
violations (the “Zoning Evidence”).

(17) A detailed description of all material staffing and employment related
issues and incentives.

(18) An estimated due diligence and Project Completion time line.

(19) All other material information received by or known to MHI in connection
with such Site.



--------------------------------------------------------------------------------

EXHIBIT G

Form of Assignment of Hotel Purchase Contract

[Attached]



--------------------------------------------------------------------------------

EXHIBIT H

Form of Asset Management Agreement

[Attached]